UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-6806



VICTOR COLLYN GREENE,

                                            Plaintiff - Appellant,

          versus

MARSHA MALOFF; THOMAS R. CORCORAN; JOEL N.
BADGER; JEFFREY MYERS; CURTIS W. HENSON, Cor-
rectional Officer; JOHN C. STEVENS, Captain;
TAMMIE L. KIEL, Correctional Officer; JESSE D.
WIGGINS, Lieutenant; CRAIG W. BLANK, Correc-
tional Officer,
                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. J. Frederick Motz, Chief District Judge.
(CA-95-2987-JFM)

Submitted:   November 7, 1996          Decided:     November 19, 1996


Before RUSSELL and WIDENER, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Victor Collyn Greene, Appellant Pro Se. John Joseph Curran, Jr.,
Attorney General, Stephanie Judith Lane-Weber, Assistant Attorney
General, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
2
PER CURIAM:

     Appellant appeals the district court's order denying relief on

his 42 U.S.C. § 1983 (1994) complaint. We have reviewed the record

and the district court's opinion and find no reversible error. Ac-

cordingly, we affirm substantially on the reasoning of the district

court. Greene v. Maloff, No. CA-95-2987-JFM (D. Md. Apr. 24, 1996).
We also note that Appellant's Eighth Amendment claim was properly

dismissed for failure to provide evidence of a serious or signifi-

cant injury or a substantial risk of serious harm. Shakka v. Smith,

71 F.3d 162, 166 (4th Cir. 1995). We deny Appellant's motions for

suspension of rules, remand, counsel and consolidation. We dispense

with oral argument because the facts and legal contentions are
adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                          AFFIRMED




                                3